Title: To John Adams from Charles Lee, 8 March 1798
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 8 March 1798

I have taken into my most serious consideration the important subjects contained in your letter of the 24th. of January last. The opinions I am about to give are predicated upon the supposition that the Legislature of France has passed a decree conformably to the advice of the directory in their message of the 4th. of January last relative to the Commerce of Neutral nations, and that our envoys have been refused an audience of otherwise have failed in the objects of their mission.
Whatever communications may be necessary to be made to Congress by the President on the conduct of France to the United States I think should be made in the usual form my message.
If our envoys have been refused an audience or after an audience have departed from the territories of the republic without accomplishing the objects of their mission they ought all to be recalled home by an order of the President, if they do not all return home of their own accord as may reasonably be expected of them.
The decree to which I have adverted will in its operation deprive the United States of an essential right, without which they cannot exist as an independent nation. To the existence of the nation Commerce is necessary because from thence are derived the revenues of the State; as well as the means of support to a great portion of the citizens. For defending our commerce therefore against this decree every effort and every resourse should be called into action, and this cannot be done unless there be a formal declaration of war which measure ought to be recommended by the President to Congress; and with it such other measures as in a state of war shall be deemed necessary. To proceed no further than the old plan of arming vessels under certain regulations, is too inefficient of itself; and more danger will accompany such a state of things, as to the lives of our seamen in cases of captures than in a state of open war. There is no animation in society, and it seems as if men would only be awakened into a spirit to support the laws among ourselves, and to adopt such as the defense of our country requires, by taking a war-position. To me there appears no alternative between actual hostilities on our part, or national ruin. The former I do not hesitate to prefer, and I think it more expedient & more honorable to the character of our country when its existence in independence is at stake that hostilities should be attended with a formal declaration.
By the decree, every vessel found at sea having on board any merchandise and commodities as her cargo in whole or in part which may have come from England or her possessions shall be good prize and such merchandise also, whosoever may be the proprietor. Thus not only our foreign trade but even our coasting trade from port to another is to be annihilated. For what American vessel can be expected to be making a sea voyage without having a part of its cargo of England or of some English possessions, and if ever so small, the vessel is declared to be good prize? And shall the certain and incontestible rights of commerce which belong to the United States be thus invaded, without some endeavours to protect them? How can any effectual defense be made without actual hostilities? When so openly attacked in the vital parts of the body politick and without a colour of justice, will it not be ignominious not to declare to Mankind our determination to oppose force with force and to maintain our station among the nations of the earth.
The directory announce that the measure is intended to establish the liberty of the seas, and that all neutral nations will see it their interest to approve of it unless they are already delivered up to England and “that the inevitable effect of it, is to enhance the value of the products of their soil and industry, and to increase the prosperity of their commerce” &c Infatuated and blind as some Americans have been, none can see the measure in this point of view, & all good men will write in resisting a principle that cuts up at one stroke all the commerce of the United States.
An embargo ought not to be laid under any circumstances, except by way of reprisal it be laid on French vessels in our ports and on them only.
Whatever communications may be deemed expedient to be made to England, had better be made by Mr. King to whom a special messenger should be sent. I wish to avoid if it can be done, every sort of application to the British minister here; yet this may be impossible on some occasions. If our coasts shall be lined this spring with French privateers as there is some reason to fear, they may for a little while do much mischief & perhaps in some degree Mr. Liston might be instrumental to prevent it, if in season apprized of it.
An intimate connection with England is to be avoided; and no stipulation should be made that would preclude a separate peace. Great Britain stands in a most perilous situation and it is the interest of the United States that she should be safe and prosperous in the contest at this day existing between that country and France. The cause of France is now the cause of Ambition avarice & vice and impiety, against the liberty, property virtue & religion of mankind; and the nations of Europe and every civilised country should e’er now in my opinion have made a common cause never to be abandoned until France should be disabled from effecting her wicked projects or gratifying her mischievous passions. To France at this period I apply the words of Vattel “If then there is any where a nation of a restless and mischievous disposition, always ready to injure others, to traverse their designs and to raise domestic troubles it is not to be doubted that all have a right to join in order to repress chastise and put it ever after out of its power to injure them.” B.2. Sect. 53. “If by constant maxims and by a continued conduct one nation shews that it has evidently this pernicious disposition, & that it considers no right as sacred, the safety of the human race requires that it should be suppressed.” Of the nature of stipulations with Great Britain I will further consider if indeed any are adviseable. These things may now be done.
Our ports may be opened to British privateers & to British ships of war with their prizes which may be sold here.
All trade may be prohibited to France or the French West indies. Our merchant ships may be permitted to arm.
An additional force to our army may be recommended in order, that if Spain shall follow France as is to be expected and if New orleans be worth taking, we may enforce the execution of the Spanish treaty, and if worth the expense that New Orleans may be taken and laid under contribution. The most exposed harbours will deserve attention—
The Commercial relations being destroyed by this decree I see no cause for permitting the consuls to exercise their consular functions any longer, but their exequoturs may be immediately revoked.
I cannot suppose it possible that our envoys will have remained at Paris after the decree shall have passed the councils & the Boston paper which I have just now seen says that the decree has been passed. Yet as the strangest things are done by France, I should not be surprised if after making that decree, an audience should be offered to our Envoys in order that some opportunity may be given to the French party here to adhere to the interests of that republic. Should this happen if our envoys do well, they will unequivocally declare, that no negotiation can be carried on while the decree remains in force.
It is probable that we shall receive no further official dispatches till the beginning of April or the middle, & therefore operations must begin on those that are received, and already much time has elapsed for want of official information from France, which however has been unavoidable. How to restrain the French agents and French partizans and the French generally in our country, from seditious and evil doings, will be very difficult—indeed impossible unless the two nations be declared in a state of war. To adhere to France in her present system is not treasonable, until France is declared to be an Enemy. The most danger may be apprehended from internal enemies and the French faction, and without a declaration of war they would do more harm with impunity, that if there was to be a declaration of war.
Thus sir I have endeavoured to do my duty in submitting my ideas on the present state of the nation and with the most perfect respect I remain your most / obedient humble servant
Charles Lee